Citation Nr: 0723695	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for pes 
planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.  In June 2006, the RO 
increased the rating to 30 percent effective from the date of 
the veteran's claim.  The veteran has continued his appeal. 

The case was advanced on the docket.

At his hearing before the Board, the veteran raised potential 
additional issues including that his knee, back, and shoulder 
conditions were related to his service-connected pes planus.  
The veteran also indicated that he was receiving treatment 
for a toe nail condition.  The veteran was informed that 
service connection for his shoulder and knee was previously 
denied, but that he could reopen the claim.  However, it is 
unclear whether the veteran actually wished to pursue any of 
the aforementioned issues.  As such, the RO should clarify 
whether the veteran's wishes to proceed with any claims 
regarding his knee, back, shoulder, or toe nails.


FINDING OF FACT

The medical evidence does not show that the veteran's pes 
planus is pronounced.


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for pes planus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2006).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for an increased rating for pes 
planus.  Specifically, the discussion in a letter sent in 
July 2003 informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and being adjudicated by this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

While the veteran was not specifically informed that he 
should submit any pertinent evidence in his possession, the 
July 2003 letter essentially advised the veteran to submit 
any evidence in his possession that pertains to his claim 
that his disability had increased in severity.  In a March 
2005 statement of the case the veteran was provided with the 
rating criteria for evaluating his disability and in June 
2006 there was a subsequent adjudication and the rating was 
increased to 30 percent effective from the date of his claim.  
Additionally, the veteran's representative indicated in 
September 2006, that the VCAA was complied with, and the 
Board agrees.  Therefore, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.



VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of a further increase, no effective date will be 
assigned, so there is no prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's pes planus is currently rated at 30 percent 
under 38 C.F.R. § 4.71a, DC 5276, which is assigned for 
severe pes planus, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for bilateral, pronounced pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.





The veteran testified in April 2007 that he used a cane to 
ambulate, and could walk about two blocks with it.  He 
indicated that he went to physical therapy weekly and to 
doctors on a monthly basis to treat his feet.

While considering the veteran's assertions in regard to his 
symptoms, the Board finds that the objective medical 
evidence, including private and VA treatment records, and a 
VA examination report, weigh against his claim for a rating 
in excess of 30 percent.
 
VA treatment records do not show pronounced pes planus.  An 
April 2003 record indicated that veteran had no heal or arch 
pain.  He was diagnosed with flat feet and prescribed a 
custom shoe insert with antishock.  A June 2003 record noted 
that the veteran had nearly total contact between the 
undersides of his feet and the floor.  It was also noted that 
the veteran had a pronated arch bilaterally.  The doctor 
indicated that the veteran's arches could be recreated 
easily, although there was a substantial amount of gastroc 
soleus equinus such that the veteran was unable to passively 
or actively dorsiflex his foot beyond 15 degrees of plantar 
flexion.  Nevertheless, tapping the tarsal tunnel did not 
produce distal or proximal radial sensation, and the doctor 
noted that the veteran had a supple foot that could be placed 
into a neutral position both in the mid tarsal and subtalar 
joints.  The doctor indicated that despite the painful flat 
foot deformity, the veteran was not an operative candidate.  
The veteran was referred to prosthetic services.
 
VA treatment records from subsequent years have been 
obtained, but they do not show additional treatment of the 
veteran's pes planus.

In August 2003, the veteran underwent a VA podiatry 
examination at which he was found to have no apparent foot 
pain.  The examination showed bilateral pes planus with 
satisfactory motion given the veteran's age, and there was no 
indication made to suggest that the veteran's pes planus 
should be classified as pronounced.

Private treatment records from 2006 and 2007 also do not show 
pronounced pes planus.  Despite the fact that the veteran was 
receiving physical therapy for his lower extremities, there 
was no mention of pes planus in any of the physical therapy 
records, despite listing a number of conditions in the 
significant health history section, including COPD, lumbar 
spondylosis, colonic polyp, gout, GERD, a rotator cuff 
injury, and blood pressure issues.  The veteran was noted to 
have an abnormal gait in several records, but this appears to 
be associated with acute gouty arthritis in his right knee, 
as well as osteoarthritis in the knee.

While it is evident that the veteran has mobility issues, the 
veteran also has a number of health problems with his lower 
extremities such as gout and osteoarthritis in his knee.  The 
veteran's pes planus was been described as painful in 2003, 
but a subsequent VA examination found no evidence of pain.  
Additionally, while there was some pronation of the feet, the 
medical evidence of record does not show that it is marked.  
The veteran is not objectively shown to have extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement or severe spasm of the tendo achillis on 
manipulation.  

The Board does not question the sincerity of the veteran's 
assertions.  However, while he is competent to report his 
symptoms, his assertions are not supported by the objective 
evidence.  His assertions alone are not persuasive.  In 
addition, as a lay person while he can describe symptoms, he 
is not competent to provide a medical opinion as to those 
findings that require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The veteran's assertions were considered in evaluating his 
claim, however, as to the degree of severity, the Board finds 
that the medical evidence is most probative.  The medical 
evidence is accorded the most weight in determining the 
severity of the veteran's disorder and the appropriate rating 
to be assigned.  As such, the evidence does not show that the 
veteran's pes planus warrants an increased 50 percent rating; 
since the competent evidence does not show pronounced pes 
planus.  Therefore, the veteran's claim for an increased 
rating is denied.


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


